Citation Nr: 0909677	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  08-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for Waldenstrom's 
macroglobulinemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

In December 2008, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
video conference hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
Waldenstrom's macroglobulinemia, a type of non-Hodgkin's 
lymphoma, which is a disease presumptive to Veterans who were 
exposed to an herbicide agent during active service.  She 
alleges that she was exposed to herbicides while stationed at 
Fort Lawton because she had to walk through areas that had 
been sprayed with chemicals to control insects and weeds.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Accordingly, 
the National Archives and Records Administration (NARA) 
should be queried as to whether they have any information 
pertaining to what kind of chemicals were used to control for 
weeds and insects at Fort Lawton from October 1958 to January 
1962. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the National Archives and 
Records Administration (NARA) located 
in the Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park, MD 20740 and request that it 
provide copies of groundskeeping 
records regarding the usage of 
chemicals for weed and insect control 
from October 1958 to January 1962.  Any 
negative responses should be documented 
in the file.

2.	Thereafter, readjudicate the issue on 
appeal, considering all evidence.  If 
the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate 
opportunity to respond.  The case 
should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



